UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

eee ee ee ne th eS a A SS At SW 0 x wrens

MARIO GIRON, /1-14~-/4
Plaintiff, ~

ORDER

y ORDER

AUTO PERFECTION GROUP INC., and 19 CV 5922 (VB)

DANIEL MAYA, ;
Defendants. :

eee ee ee pe me ee Sa me A NS At --X

The Court has been advised that the parties in this Fair Labor Standards Act case have
settled this case. (Doc. #15). Accordingly, by December 16, 2019, the parties shall submit a
settlement agreement for the Court’s approval, as required by Cheeks v. Freeport Pancake

House, Inc., 796 F.3d 199 (2d Cir. 2015). See Amadis v. Newcastle Realty Servs., LLC, 2018

 

WL 2727350, at *1 (S.D.N.Y. May 10, 2018) (holding Cheeks applies to dismissal under Fed. R.
Civ. P. 41(a)(1)(A)(i)).
Plaintiff's time to file proof of service of the summons and complaint as to defendant

Maya and all other deadlines are adjourned sine die.

Dated: November 14, 2019
White Plains, NY

SO ORDERED:

Veal

Vincent L. Briccetti
United States District Judge
